Exhibit 10.2

 

 

as of September 8, 2010

 

Mr. Gregory F. Hughes

32 Pembroke Drive

Glen Cove, New York 11542

 

Re:  Employment Agreement

 

Dear Mr. Hughes:

 

Reference is made to that certain Amended and Restated Employment and
Noncompetition Agreement, dated as of April 16, 2007, entered into by and
between SL Green Realty Corp. (the “Company”) and you, as amended to date (the
“Employment Agreement”).

 

This letter evidences the following modifications to the Employment Agreement:

 

(1)                                  The Original Term is hereby set to expire
on November 30, 2010, and shall automatically be extended for successive three
(3) month periods (each a “Renewal Term”), unless either party gives the other
party at least twenty (20) days written notice of non-renewal prior to the
expiration of the then current term.

 

(2)                                  On September 30 and subject to your
delivery of the Release Agreement provided for in Section 7(a) of the Employment
Agreement, you shall:

 

(a)                                  be issued a number of shares of the
Company’s common stock equal to 12,500 shares less the number of shares that
would have been held back by the Company to satisfy the Company’s tax
withholding obligations relating to the issuance of such shares.  The shares
issued shall immediately vest.  On the date of issuance, you will pay to the
Company an amount, in cash, sufficient to satisfy the Company’s tax withholding
obligations relating to the issuance of such shares;

 

(b)                                 be paid a cash bonus in the amount of
$250,000, plus an additional amount equal to the dollar value of the reduction
from the 12,500 shares noted in para 2(a) above, which dollar value will be
based on the closing price per share of the Company’s common stock on the New
York Stock Exchange on such date; and

 

--------------------------------------------------------------------------------


 

(c)                                  immediately vest in the 11,944 shares of
the Company’s common stock granted to you on January 12, 2010, which are
otherwise scheduled to vest on January 12, 2011.

 

(3)                                  So long as the Company has not terminated
your employment for Cause or you have not terminated your employment without
Good Reason, then upon the date either party gives the other written notice of
non-renewal of the then current term, you shall immediately surrender to the
Company all right, title and interest you have in and to the award granted to
you pursuant to the Company’s 2010 Outperformance Plan other than a 2.0%
Participation Percentage in the Plan, and corresponding number of Notional Units
and Award LTIP Units on a pro rata basis with respect to initial and additional
Units granted thereunder.  The portion of your award under the 2010
Outperformance Plan that is not surrendered shall in all events remain subject
to performance based vesting, and so long as such performance based vesting has
been satisfied, then (x) 1.33% of the 2.0% shall become vested as follows:
(1) one-half (1/2) of the Award LTIP Units shall become vested on January 1,
2013; and (2) an additional one-quarter (1/4) of the Award LTIP Units shall
become vested on each of January 1, 2014 and 2015 and (y) .67% of the 2.0% shall
vest immediately.  With respect to the portion of your award under the 2010
Outperformance Plan that is not surrendered, the Award Agreement issued to you
under the 2010 Outperformance Plan shall govern in all events, except with
respect to any requirement that you remain an employee of the Company to remain
entitled to the Award LTIP Units; and all terms used in this paragraph (d) shall
be as defined in the Award Agreement.

 

(4)                                  So long as the Company has not terminated
your employment for Cause or you have not terminated your employment without
Good Reason, then upon the expiration of the Employment Period and subject to
your delivery of the Release Agreement provided for in Section 7(a) of the
Employment Agreement, you shall be paid a cash bonus equal to the sum of
(a) 12,500 multiplied by the closing price of the Company’s stock upon such
expiration plus (b) $250,000.

 

(5)                                  The provisions of Section 8(b)(i) of the
2007 Employment Agreement shall remain effective following the expiration of the
Employment Period for a term of six (6) months.

 

2

--------------------------------------------------------------------------------


 

All terms used and not defined herein shall be as defined in the Employment
Agreement.  Except as modified herein, the terms and conditions of the
Employment Agreement remain unmodified, and in full force and effect.  This
letter supersedes any letter agreements between you and the Company, in their
entirety, relating to the subject matter hereof, and any other such letter
agreements shall be of no further force and effect.

 

Please evidence your agreement to the terms and conditions set forth above by
executing this letter in the place indicated.

 

 

 

Sincerely,

 

 

Acknowledged and Agreed:

 

 

 

 

Gregory F. Hughes

 

 

Date: as of September 8, 2010

 

3

--------------------------------------------------------------------------------